United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1466
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                             Carlos Alberto Valquier

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                             Submitted: May 16, 2019
                              Filed: August 15, 2019
                                  ____________

Before COLLOTON, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

MELLOY, Circuit Judge.

    Defendant Carlos Valquier appeals his sentence, arguing the district court1
committed clear error in finding that his proffer with the government was not



      1
       The Honorable Robert F. Rossiter, Jr., United States District Judge for the
District of Nebraska.
complete and truthful as necessary to qualify for safety valve relief under 18 U.S.C.
§ 3553(f). We affirm.

       Officers stopped a vehicle and discovered over thirty-five pounds of
methamphetamine. The driver, Blanca Avila De Vega, agreed to assist officers with
a controlled buy. Carlos and another man, Alejandro Buendia-Ramirez, arrived at the
buy with approximately $90,000, and officers arrested them. Carlos subsequently
assisted officers by directing them to a stash house he had rented. At the stash house,
officers arrested Carlos’s brother, Alfredo Valquier. Carlos, Alfredo, and several
other conspirators were charged with drug offenses, but only Alfredo went to trial.

       During the plea process, in an effort to obtain safety valve relief, Carlos
participated in two proffer sessions with the government. In those sessions, he
claimed to have played a minor role in the conspiracy. He explained that his mother
had put a cousin in touch with him and Alfredo and that the cousin first recruited
Alfredo. After learning that Alfredo had been paid $500 to drive a short distance,
Carlos asked Alfredo to get work for him too. Subsequently, Carlos said he was
tasked with renting the stash house and transporting Buendia-Ramirez there. Carlos
claimed that the cousin was ultimately the person “calling the shots.”

        At his sentencing, the government argued that Carlos’s proffer was neither
complete nor truthful. For support, the government referred to testimony that Avila
De Vega and Buendia-Ramirez gave during Alfredo’s trial, over which the same
district court judge had presided. According to the government, Avila De Vega
testified that she had delivered drugs to Carlos and Alfredo on a previous occasion,
and Buendia-Ramirez testified that the brothers: (1) brought him cash on different
occasions; (2) “were aware that they were dealing in drugs”; and (3) had plans to take




                                         -2-
the proceeds of the drugs to a different state.2 The government also offered testimony
from an agent involved in the investigation of the case and the proffer discussions.
The agent testified primarily about two phone calls between Carlos and Alfredo
during which Carlos essentially told Alfredo that “he wasn’t going to tell them
anything” and “they weren’t as innocent as they would like to believe.”

       After hearing the evidence, the district court noted that Carlos’s eligibility for
safety valve relief was a “close question.” The court ultimately determined, however,
that the government had a “reasonable basis” for arguing against relief because, while
the information Carlos provided was truthful, the evidence suggested that it was not
complete. The district court therefore denied Carlos safety valve relief and sentenced
him to the statutory mandatory-minimum term of 120 months’ imprisonment.

        “In the safety valve statute and parallel advisory guidelines provision, Congress
provided relief for less culpable drug offenders from its harsh mandatory minimum
sentences.” United States v. Hinojosa, 728 F.3d 787, 790 (8th Cir. 2013) (internal
quotation marks and citation omitted). To qualify for safety valve relief, a defendant
must establish each of the five requirements contained in 18 U.S.C. § 3553(f) by a
preponderance of the evidence. Id. At issue in this case is whether Carlos established
the fifth requirement: that he “truthfully provided to the Government all information
and evidence [he had] concerning the offense.” 18 U.S.C. § 3553(f)(5).

       We review “a district court’s findings regarding the completeness and
truthfulness of information provided by a defendant and the ultimate denial of safety
valve relief for clear error.” Hinojosa, 728 F.3d at 790. In assessing the
completeness and truthfulness of the information provided, a district court “is entitled
to draw reasonable inferences from the evidence,” and “[t]he legal test is simply


      2
        The district court confirmed that the government’s summary of the testimony
at Alfredo’s trial “was generally, if not all, accurate.”
                                          -3-
whether the record supports its safety valve findings.” United States v. Alvarado-
Rivera, 412 F.3d 942, 948–49 (8th Cir. 2005) (en banc).

       Here, the government’s evidence3 suggests that Carlos had a larger role in the
drug conspiracy than he admitted to, and Carlos failed to establish that he did in fact
provide complete information. See Alvarado–Rivera, 412 F.3d at 948 (concluding
that “limited admissions in the face of evidence implicating [a defendant] in major
drug activity” do not equate to providing truthful and complete information necessary
for safety valve relief); see also United States v. Nguyen, 608 F.3d 368, 378 (8th Cir.
2010) (“The testimony of several witnesses contradicted the facts set forth in the
safety valve statement and the district court agreed with the government that [the
defendant] attempted to minimize his role when he made the safety valve statement.
Under those circumstances, it was not clear error for the district court to refuse to
accord [the defendant] safety valve relief.”); United States v. Gomez–Perez, 452 F.3d
739, 742–43 (8th Cir. 2006) (affirming the denial of safety valve relief where the
defendant’s proffer statements “were inconsistent with other defendants who
discussed his drug activity”). Thus, the district court did not clearly err in denying
Carlos safety valve relief.

      We affirm the judgment of the district court.
                      ______________________________

      3
       Carlos argues that district court should not have considered the testimony of
Avila De Vega and Buendia-Ramirez because it was “uncorroborated” and “self-
serving.” But we have previously held a district court judge may consider testimony
from a co-conspirator’s trial that he presided over when evaluating the completeness
and truthfulness of information provided by a defendant. United States v. Alarcon-
Garcia, 327 F.3d 719, 722 (8th Cir. 2003). Moreover, “a district court’s findings
regarding the credibility of witnesses ‘are virtually unreviewable on appeal.’” United
States v. Santana, 150 F.3d 860, 864 (8th Cir. 1998) (citation omitted). Therefore,
the district court’s consideration of Avila De Vega’s and Buendia-Ramirez’s
testimony in this case did not constitute clear error.
                                         -4-